Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.297 Filed 11/20/20 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


PHELIX PHENOX PRINGLE,

             Petitioner,

v.                                       CASE NO. 2:18-cv-13213
                                         HONORABLE VICTORIA A. ROBERTS
THOMAS WINN,

          Respondent.
__________________________/

       OPINION AND ORDER (1) DENYING THE HABEAS PETITION,
     (2) DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
       AND (3) GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Phelix Phenox Pringle filed a pro se application for the writ of

habeas corpus under 28 U.S.C. § 2254. He challenges his Wayne-County, Michigan

convictions for assault with intent to commit murder and two weapon offenses on

grounds that his guilty plea was not voluntary or knowing and that his trial attorney

misled him about the length of his minimum sentence. The State urges the Court to

deny the petition on the merits. Having reviewed the pleadings and record, the Court

agrees with the State that Petitioner’s claims do not entitle him to habeas corpus

relief. The Court, therefore, denies the petition and dismisses this case.
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.298 Filed 11/20/20 Page 2 of 18




                                  I. Background

                      A. The Charges, Plea, and Sentence

      The prosecution charged Petitioner with four crimes: (1) assault with intent

to commit murder, Mich. Comp. Laws § 750.83; (2) assault with intent to do great

bodily harm less than murder, Mich. Comp. Laws § 750.84; (3) carrying a concealed

weapon (CCW), Mich. Comp. Laws § 750.227; and (4) possession of a firearm

during the commission of a felony (felony firearm), Mich. Comp. Laws § 750.227b.

The charges arose from allegations that Petitioner pulled a gun out of his pocket

during an argument with his neighbor one summer afternoon in 2016 and then

threatened to kill the neighbor and shot the neighbor in the abdomen.

      On March 3, 2017, Petitioner pleaded guilty in Wayne County Circuit Court

to assault with intent to commit murder, CCW, and felony-firearm. In return for

Petitioner’s plea, the prosecutor agreed to dismiss the second count (assault with

intent to do great bodily harm less than murder). The trial court, moreover, agreed

to sentence Petitioner to seven-and-a-half to twenty years in prison for the assault-

with-intent-to-murder conviction and a consecutive term of two years in prison for

the felony-firearm conviction. (3/3/17 Plea Tr., ECF No. 9-8, PageID.142-143.)1


1
       In Michigan, a trial judge may participate in sentencing discussions at the
request of a party by “stat[ing] on the record the length of sentence that, on the
basis of the information then available to the judge, appears to be appropriate for
the charged offense.” People v. Cobbs, 443 Mich. 276, 283; 505 N.W. 2d 208, 212
(1993) (emphasis omitted).
                                         2
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.299 Filed 11/20/20 Page 3 of 18




      At Petitioner’s sentencing on March 22, 2017, he informed the trial court that

he thought the plea agreement called for a sentence of five-and-a-half years, plus

two for the gun crime, and that he did not want to go along with that. He asked the

trial court to retract the plea bargain and allow him to go to trial. (3/22/17 Sentence

Tr., ECF No. 9-9, PageID.157.) Defense counsel expressed shock at Petitioner’s

remarks and stated that it was the first time Petitioner had said that to him. Defense

counsel informed the trial court that he previously read the presentence report and

Cobbs agreement with Petitioner so that Petitioner would recall what he agreed to

when he signed the plea form. (Id. at PageID.157-158.)

      It appears from the record that defense counsel then showed the written plea

agreement to Petitioner and pointed out that the Cobbs evaluation called for a

sentence of seven-and-a-half to twenty years, consecutive to two years for the fourth

count. (Id. at PageID.158.) Petitioner responded that he did not take his medication

on the day of the plea and that he thought the agreement was five-and-a-half years



      The judge’s preliminary evaluation of the case does not bind the judge’s
      sentencing discretion, since additional facts may emerge during later
      proceedings, in the presentence report, through the allocution afforded
      to the prosecutor and the victim, or from other sources. However, a
      defendant who pleads guilty or nolo contendere in reliance upon a
      judge’s preliminary evaluation with regard to an appropriate sentence
      has an absolute right to withdraw the plea if the judge later determines
      that the sentence must exceed the preliminary evaluation.

Id.
                                          3
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.300 Filed 11/20/20 Page 4 of 18




and two years for the gun offense. (Id.) He also stated that he felt somewhat coerced

into proceeding with the matter when he arrived at the courthouse because he was

feeling manic depressive. (Id. at PageID.158-159.)

      The trial court noted that the sole basis for Petitioner’s motion was his own

misunderstanding of the Cobbs evaluation and that the evaluation was discussed at

the plea proceeding, in consultation with the complainant. The court also noted that

Petitioner had acknowledged the agreement at the plea proceeding and accepted it.

The court stated that there was nothing in the presentence report indicating that

Petitioner objected to the agreement or misunderstood it. The court also pointed out

that Petitioner did not express any confusion about the agreement until the

sentencing, that the medication issue was previously addressed, and that Petitioner

was provided with whatever medication he needed. The court denied Petitioner’s

oral motion after concluding that there was absolutely no basis for withdrawing the

plea and that Petitioner’s motion was a delay tactic. (Id. at PageID.159-161.)

      Petitioner persisted with his argument by pointing out that he previously sent

handwritten motions to the court. The court, however, stated that the motions were

untimely because Petitioner provided them to the court after his plea. (Id. at

PageID.161-162.) The court then proceeded to sentence Petitioner to seven-and-a-

half to twenty years in prison for the assault conviction, one to five years for the




                                         4
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.301 Filed 11/20/20 Page 5 of 18




CCW conviction, and a consecutive term of two years for the felony-firearm

conviction, with 270 days of jail credit. (Id. at PageID.162-165.)

                    B. The Post-Judgment Motion and Appeal

        Petitioner, through counsel, subsequently filed a motion to withdraw his guilty

plea. He claimed that he thought he was getting a sentence of five or five-and-a-half

years and that he was confused or misunderstood the plea agreement because he did

not have his reading glasses with him at the plea proceeding and did not take his

medication that day. (11/6/17 Mot. Hr’g Tr., ECF No. 9-10, PageID.169-171.) A

successor judge held oral arguments on the motion and found it difficult to believe

that Petitioner misunderstood the terms of the plea agreement, because Petitioner

had time to think about the plea offer between the final pretrial conference and his

plea.    (Id. at PageID.178.)    The judge then denied Petitioner’s motion after

concluding that:

        the defendant understandingly and voluntarily entered into a plea for a
        specific minimum sentence range. In exchange, as referred to at
        sentencing, the Court agreed to provide a better offer than the
        prosecution. Defendant received a sentence that he bargained for and
        which he agreed to.

               Moreover, as indicated by the Court, the defendant had from
        January 13th of 2017 to March 3rd of 2017 . . . to evaluate the terms of
        [the trial judge’s] Cobbs evaluation. As such, the defendant’s alleged
        one-day denial of Wellbutrin or lack of glasses did not prohibit the
        defendant from . . . understandingly and voluntarily entering into this
        plea.



                                           5
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.302 Filed 11/20/20 Page 6 of 18




             The claims of the defense are speculative at best as to why the
      defendant claimed he didn’t understand or thought the plea would be
      different. The plea agreement was stated on the record.

(Id. at PageID.179-180.)

      Petitioner subsequently filed a delayed application for leave to appeal his

convictions and sentence in the Michigan Court of Appeals. He argued through

counsel that: (1) his plea was neither understanding, nor voluntary, because his

attorney advised him that his minimum sentence would not exceed five years; and

(2) he was entitled to withdraw his plea due to his attorney’s ineffectiveness in

advising him that his minimum sentence would not exceed five years even though

his minimum sentence turned out to be nine-and-a-half years in prison. (ECF No.

9-11, PageID.185-186.) The Michigan Court of Appeals denied leave to appeal “for

lack of merit in the grounds presented.” People v. Pringle, No. 341226 (Mich. Ct.

App. Jan. 5, 2018); (ECF No. 9-11, PageID.182).

      Petitioner raised the same claims about the voluntariness of his guilty plea and

his trial counsel’s alleged ineffectiveness in an application for leave to appeal in the

Michigan Supreme Court. He also alleged that the trial court’s denial of his motion

to withdraw his plea agreement prejudiced him and that he was forcefully

interrogated by law enforcement officials after his arrest. (ECF No. 9-12, PageID.

281-285.) On July 27, 2018, the state supreme court denied leave to appeal because




                                           6
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.303 Filed 11/20/20 Page 7 of 18




it was not persuaded to review the Petitioner’s claims. People v. Pringle, 502 Mich.

939; 915 N.W.2d 353 (2018).

               C. The Habeas Petition and Responsive Pleading

      On October 15, 2018, Petitioner filed his habeas corpus petition. He raises

the two claims that presented to both the Michigan Court of Appeals and the

Michigan Supreme Court: (1) that his guilty plea was not understanding or voluntary

due to his attorney’s advice that his minimum sentence would not exceed five years;

and (2) that his trial attorney was ineffective because the attorney advised him that

his minimum sentence would not exceed five years even though his minimum

sentence turned out to be nine-and-a-half years. (Pet., ECF No.1, PageID.12-15.)

      The State argues in its responsive pleading that: Petitioner knowingly and

voluntarily pleaded guilty in exchange for a minimum nine-and-a-half-year

sentence; Petitioner’s claim about his trial attorney is belied by the record; and

Petitioner’s plea forecloses any preexisting claims of ineffective assistance.   The

State also maintains that the Michigan appellate court’s denial of Petitioner’s claims

for lack of merit was an objectively reasonable decision. (Answer in Opp’n to Pet.

for Writ of Habeas Corpus, ECF No. 8, PageID.31-32.)

                              II. Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires prisoners who challenge “a matter ‘adjudicated on the merits in State court’


                                          7
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.304 Filed 11/20/20 Page 8 of 18




to show that the relevant state court ‘decision’ (1) ‘was contrary to, or involved an

unreasonable application of, clearly established Federal law,’ or (2) ‘was based on

an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.’ ” Wilson v. Sellers, 138 S. Ct. 1188, 1191 (2018) (quoting

28 U.S.C. § 2254(d)).

      “A federal habeas court may not issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly. Rather, that application

must also be unreasonable.” Williams v. Taylor, 529 U.S. 362, 411 (2000).

      “AEDPA thus imposes a ‘highly deferential standard for evaluating state-

court rulings,’ Lindh v. Murphy, 521 U.S. 320, 333, n. 7, 117 S. Ct. 2059, 138

L.Ed.2d 481 (1997), and ‘demands that state-court decisions be given the benefit of

the doubt,’ Woodford v. Visciotti, 537 U.S. 19, 24, 123 S. Ct. 357, 154 L. Ed. 2d 279

(2002) (per curiam).” Renico v. Lett, 559 U.S. 766, 773 (2010). “A state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado,

541 U.S. 652, 664 (2004)). “Only an ‘objectively unreasonable’ mistake, . . . , one

‘so lacking in justification that there was an error well understood and comprehended

in existing law beyond any possibility for fairminded disagreement,’ slips through


                                          8
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.305 Filed 11/20/20 Page 9 of 18




the needle’s eye of § 2254.” Saulsberry v. Lee, 937 F.3d 644, 648 (6th Cir.) (quoting

Richter, 562 U.S. at 103), cert. denied, 140 S. Ct. 445 (2019).

      The Court must presume that a state-court’s factual determinations are correct

unless the petitioner rebuts the presumption with clear and convincing evidence. 28

U.S.C. § 2254(e)(1). The Court’s review, moreover, generally is “limited to the

record that was before the state court that adjudicated the claim on the merits.”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                  III. Discussion

               A. Whether the Plea was Voluntary and Knowing

      Petitioner alleges that his guilty plea was neither understanding, nor

voluntary, because his attorney advised him that his minimum prison sentence would

not exceed five years. (ECF No. 1, PageID.12, 14.) In a supporting affidavit,

Petitioner goes even further and states that his attorney told him that he would “do a

grand total of 5 years.” (Id. at PageID.12.) Petitioner also states that he did not

know the difference between the word “consecutive” and the word “concurrent” at

the plea proceeding and that he thought “consecutive” meant at the same time. (Id.)

      Although Petitioner signed a written plea agreement which indicates that the

sentence would be “7½ years to 20 years, consecutive to 2 years, count 4” (ECF No.

8-1, PageID.69), Petitioner states in his affidavit that he did not have his reading

glasses with him at the time and that he cannot read without his glasses. (ECF No.


                                          9
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.306 Filed 11/20/20 Page 10 of 18




 1, PageID.12.) Petitioner also states that he did not take his medication for manic

 depression on the day of his plea, and that he is innocent, because the shooting

 resulted from an accidental discharge of the gun during a struggle with the

 complainant over the gun. (Id. at PageID.12-13.)

                        1. Clearly Established Federal Law

       Because a guilty plea is an admission of past conduct and a waiver of

 constitutional rights, it must be a voluntary, knowing, and intelligent act, one “done

 with sufficient awareness of the relevant circumstances and likely consequences.”

 Brady v. United States, 397 U.S. 742, 748 (1970). The voluntariness of a plea “can

 be determined only be considering all of the relevant circumstances surrounding it.”

 Id. at 749. For a plea to be knowingly and voluntarily made, the defendant must

       be aware of the maximum sentence that can be imposed for the crime
       for which he or she is pleading guilty. King v. Dutton, 17 F.3d 151, 154
       (6th Cir. 1994). When a petitioner brings a federal habeas petition
       challenging his plea of guilty, the state generally satisfies its burden by
       producing a transcript of the state court proceedings showing that the
       plea was made voluntarily. Garcia v. Johnson, 991 F.2d 324, 326 (6th
       Cir. 1993). The factual findings of a state court that the guilty plea was
       properly made are generally accorded a presumption of correctness.
       Petitioner must overcome a heavy burden if the federal court is to
       overturn these findings by the state court. Id.

 Thirkield v. Pitcher, 199 F. Supp. 2d 637, 651–52 (E.D. Mich. 2002).

                                2. Application

       Although the written plea agreement that the parties signed before Petitioner’s

 plea called for a minimum sentence of seven-and-a-half years for the assault

                                           10
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.307 Filed 11/20/20 Page 11 of 18




 conviction, Petitioner implies that he did not read the agreement because he did not

 have his reading glasses with him at the time and because he cannot read without the

 glasses. Defense counsel, however, recited the agreement on the record during the

 plea proceeding. And even though Petitioner says that he did not understand the

 meaning of the word “consecutive,” his attorney explained the Cobbs agreement in

 simple terms by stating that the agreement called for a sentence of “seven-and-a-half

 years to 20 years, plus two for the felony firearm” conviction. (3/3/17 Plea Tr., ECF

 No. 9-8, PageID.142) (emphasis added).

       The trial court then repeated the agreement by asking whether the complainant

 had consented to the plea agreement of “seven-and-a-half to 20 years, plus two for

 the felony firearm.” (Id.) (emphasis added). The trial court also acknowledged the

 plea form, which indicated that the court was willing to sentence Petitioner to seven-

 and-a-half years to twenty years, consecutive to the mandatory two years for the

 felony-firearm count. (Id. at PageID.143.)

       The length of the minimum sentence for the assault conviction and the

 consecutive nature of the felony-firearm sentence were also explained during a prior

 court hearing in the case. At a pretrial hearing on Friday, January 13, 2017, the

 prosecutor made a plea offer of eight to twenty years for assault with intent to

 commit murder, plus two years for the felony-firearm count, and dismissal of the

 other charges. (1/13/17 Pretrial Tr., ECF No. 9-6, PageID.121.) The trial court then


                                          11
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.308 Filed 11/20/20 Page 12 of 18




 repeated, “So the offer here is 8 to 20, plus the two years.” (Id. at PageID.123.) The

 trial court subsequently offered to sentence Petitioner to seven-and-a-half to twenty

 years and a consecutive sentence of two years for the felony firearm conviction. (Id.

 at PageID.126.)

       Petitioner stated that the offer sounded reasonable because the prosecutor’s

 offer was below the sentencing guidelines and because the trial court was willing to

 sentence him to even less than the prosecutor’s offer. But he requested a couple of

 days to think about the offer and have his attorney write down the agreement for

 him. The trial court agreed to give Petitioner until the following Tuesday to decide

 what he wanted to do. (Id. at PageID.129-131.) At the final pretrial conference on

 the following Tuesday, Petitioner rejected the plea offer and elected to have a jury

 trial. (1/17/17 Final Conference Tr., ECF No. 9-7, PageID.135-136.)

       Petitioner obviously changed his mind, for he pleaded guilty about a month-

 and-a-half later, on March 3, 2017. (3/3/17 Plea Tr., ECF No. 9-8.) His contention

 that he did not understand the minimum sentence he would receive is not plausible,

 given the prior pretrial conference where the length and consecutive nature of the

 two sentences were explained on the record.

       Furthermore, Petitioner stated at the plea proceeding that he was fifty-three

 years old and a veteran of the Air Force. (Id. at PageID.144.) He also stated that he

 understood he was giving up several constitutional rights by pleading guilty. (Id. at


                                          12
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.309 Filed 11/20/20 Page 13 of 18




 PageID.144-146.) Finally, he assured the trial court that he understood he was

 giving up any claims that his plea was the result of promises or threats not previously

 disclosed or that it was not his own free choice to enter into the plea agreement. (Id.

 at PageID.146.) His “[s]olemn declarations in open court carry a strong presumption

 of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

       Petitioner also provided a factual basis for his plea. He admitted that he

 possessed a handgun on the day of the incident, that he did not have a concealed

 pistol license at the time, that he fired multiple shots in the complainant’s direction,

 and that he intended to hit the complainant. (3/3/17 Plea Tr., ECF No. 9-8,

 PageID.146-147.) The attorneys and the trial court were satisfied with this statement

 of the facts, and the trial court accepted the plea. (Id. at PageID.147.)

       Nothing was said about Petitioner’s mental health, but the attorneys stipulated

 at a prior district court hearing that Petitioner was competent to stand trial and was

 criminally responsible. (11/18/16 Competency Hr’g, ECF No. 9-3, PageID.85.)

 When the district court judge inquired as to whether Petitioner needed any

 medication to maintain competency, defense counsel stated that Petitioner currently

 was taking medication; in addition, the prosecutor noted that, according to the

 competency report, Petitioner did not suffer from a substantial disorder of thinking

 or mood. (Id. at PageID.86-87.) The defense attorney asked to have Petitioner’s

 medication continued, and the district court judge noted that, according to the


                                           13
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.310 Filed 11/20/20 Page 14 of 18




 competency report, appropriate medication would be administered pending and

 during trial. (Id. at PageID.87.)

                     3. Conclusion on Petitioner’s First Claim

       The record before the Court, as summarized above, indicates that Petitioner’s

 guilty plea was voluntary and knowing. Granted, the trial court did not ask Petitioner

 whether he understood the plea agreement or whether he wished to plead guilty, and

 Petitioner did not say that he was pleading guilty freely and voluntarily. But defense

 counsel stated that he had discussed the agreement with Petitioner and that Petitioner

 was willing to accept it. (3/3/17 Plea Tr., ECF No. 9-8, PageID.142.) In addition,

 Petitioner claimed to understand the rights that he was waiving by pleading guilty,

 including the right to assert at some later time that his plea was the result of

 undisclosed promises or that he did not freely choose to plead guilty. (Id. at

 PageID.146.)

       Furthermore, the printed plea agreement listed the charges to which Petitioner

 was pleading guilty, the maximum penalty for the charges, and the Cobbs agreement.

 Although Petitioner implies that he could not read the written agreement because he

 did not have his eyeglasses with him at the time, he signed and dated the agreement

 in a legible fashion. (ECF No. 8-1, PageID.69.)

       Finally, as noted above, the length of the minimum sentence for the assault

 conviction and the consecutive nature of the felony-firearm sentence were stated


                                          14
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.311 Filed 11/20/20 Page 15 of 18




 more than once at one of the prior pretrial conferences, and Petitioner agreed then

 that the offer was reasonable. (1/13/17 Pretrial Tr., ECF No. 9-6, PageID.121, 123,

 126-127, 130-131.) Neither Petitioner’s lack of eyeglasses on the day of his plea,

 nor his alleged failure to take his medication for one day, appear to have affected the

 voluntariness of his plea.

       The state appellate court’s rejection of Petitioner’s plea for lack of merit was

 objectively reasonable. The Court declines to grant relief on Petitioner’s first claim.

                     B. Whether Trial Counsel was Ineffective

       In his only other claim, Petitioner alleges that his trial attorney was ineffective

 because the attorney failed to explain the real consequences of his plea and led him

 to believe that his minimum sentence would not exceed five years. According to

 Petitioner, there is a reasonable probability that he would not have pleaded guilty if

 his attorney had provided accurate advice because he had a valid defense of self-

 defense or accident. (Pet., ECF No.1, PageID.15.)

                 1. Clearly Established Supreme Court Precedent

       Petitioner was entitled to effective assistance of counsel during the plea-

 bargaining process. Lafler v. Cooper, 566 U.S. 156, 162 (2012). But to prevail on

 his ineffectiveness claim, Petitioner must show “that counsel’s performance was

 deficient” and “that the deficient performance prejudiced the defense.” Strickland

 v. Washington, 466 U.S. 668, 687 (1984).


                                           15
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.312 Filed 11/20/20 Page 16 of 18




       When a defendant pleads guilty on the advice of counsel, “the voluntariness

 of the plea depends on whether counsel’s advice ‘was within the range of

 competence demanded of attorneys in criminal cases.’ ” Hill v. Lockhart, 474 U.S.

 52, 56 (1985) (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). The

 “prejudice” requirement “focuses on whether counsel’s constitutionally ineffective

 performance affected the outcome of the plea process.” Id. at 59. The defendant

 must show a reasonable probability that, but for counsel’s errors, he would not have

 pleaded guilty and would have insisted on going to trial. Id.

                                   2. Application

       Petitioner alleges that he would not have pleaded guilty if his attorney had not

 misled him, but, as pointed out above, the record indicates that Petitioner was never

 led to believe he would receive a minimum sentence of five years. Furthermore,

 defense counsel’s advice to Petitioner to plead guilty was within the range of

 competence demanded of defense attorneys in criminal cases. The evidence against

 Petitioner was strong,2 the prosecutor’s plea offer was below the sentencing




 2
         Identity of the suspect was not an issue, because Petitioner and the
 complainant were neighbors for about three years before the shooting. (11/22/16
 Prelim. Examination Tr., ECF No. 9-4, PageID.93, 100.) It further appears that
 there would have been available witnesses to support the complainant’s testimony
 at trial because he indicated at the preliminary examination that his wife and some
 neighbors were nearby during the shooting. (Id. at PageID.94, 103.)

                                          16
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.313 Filed 11/20/20 Page 17 of 18




 guidelines, and the trial court was willing to sentence Petitioner to six months less

 than the prosecutor’s offer.

       The trial court stated at one of the pretrial conferences that, if Petitioner went

 to trial and were convicted, it was highly unlikely that the court would depart

 downward from the guidelines. (1/13/17 Pretrial Tr., ECF No. 9-6, PageID.129.)

 The prosecutor calculated the guidelines at 126 to 210 months (ten-and-a-half to

 seventeen-and-a-half years) if Petitioner were convicted as charged, or 81 to 135

 months (six years, nine months, to eleven years, three months) if Petitioner were

 convicted of a single charge of assault with intent to commit murder. (Id. at

 PageID.125.)

       Given the strong possibility that Petitioner would have been convicted if he

 had gone to trial and that he would have received a longer sentence following a trial,

 there was a substantial benefit to pleading guilty. Petitioner fails to show that his

 attorney’s advice was deficient and prejudicial. Therefore, the state appellate court’s

 conclusion that Petitioner’s claim lacked merit was not contrary to, or an


       The complainant also testified at the preliminary examination that Petitioner
 continued to shoot at him after he ran away from Petitioner. (Id. at PageID.94,
 103-104.) This testimony suggests that Petitioner did not shoot in self-defense.

        In addition, three casings and a live bullet were collected at the scene.
 (1/13/17 Pretrial Tr., ECF No. 9-6, PageID.125-126.) This was an indication that
 the gun was fired at least three times, id., and it tends to demonstrate that the
 shooting was intentional, as opposed to an accidental discharge of the gun, as
 Petitioner suggests.
                                           17
Case 2:18-cv-13213-VAR-RSW ECF No. 10, PageID.314 Filed 11/20/20 Page 18 of 18




 unreasonable application of, Strickland or Hill, and Petitioner is not entitled to relief

 on his ineffective-assistance-of-counsel claim.

                                    IV. Conclusion

       Petitioner’s claims lack merit, and the state appellate court’s rejection of the

 claims for lack of merit was not so lacking in justification that there was an error

 beyond any possibility for fairminded disagreement. The Court, therefore, denies

 the habeas petition with prejudice and closes this case.

       The Court declines to issue a certificate of appealability because reasonable

 jurists could not disagree with the Court’s resolution of Petitioner’s claims; nor could

 reasonable jurists conclude that the issues deserve encouragement to proceed further.

 Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S.

 473, 484 (2000)). Nevertheless, if Petitioner appeals this decision, he may proceed

 in forma pauperis because an appeal could be taken in good faith. 28 U.S.C. §

 1915(a)(3).


                                   s/ Victoria A. Roberts
                                   VICTORIA A. ROBERTS
 Dated: 11/20/2020                 UNITED STATES DISTRICT JUDGE




                                            18
